Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Margaret A. Laguerra appeals the district court’s order denying relief in Lagu-erra’s employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Laguerra v. United States Dep’t of Treasury, No. 8:14-cv-02701-TDC, 2016 WL 3456373 (D. Md. June 20, 2016). We deny Laguerra’s motion to file physical exhibits and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED